These three cases are consolidated on appeal from decrees canceling oil and gas leases on the ground of fraud. The claims of fraud were that the various persons procuring the leases represented that defendant was a big Oklahoma oil company, with large resources, many years experience in the oil business, and had a large capital available to drill for oil in Ottawa county. The undisputed testimony was that defendant organized as a Michigan corporation after the leases had been executed, and that these and similar leases constituted its only property and the only assets upon which its stock was issued.
 Kirby Lease.
This lease expired before the case on appeal was signed, but is before us as the appeal was not dismissed, and the question of costs is involved. The testimony shows that the above representations were made to the plaintiff, relied on by her, and were false. The decree for plaintiff is affirmed, with costs. *Page 695
 Plant Lease.
The testimony as to this lease also sustains the charge of fraud and the decree is affirmed, with costs.
 Van Loozenoord Lease.
Neither of these plaintiffs testified to any representations other than that the person who procured the leases said they represented the Oklahoma Oil  Development Company. There was no basis for the decree as to this lease, and it is reversed, with costs.
NORTH, C.J., and BUTZEL, WIEST, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred.